                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THERESA VICTORY, et al.                          CIVIL ACTION

                      v.                          NO. 18-5170

 BERKS COUNTY, et al.



                                           ORDER
       AND NOW, this 15th day of February 2019, upon considering Plaintiffs Samantha

Huntington's and Amara Sanders' Motion for a preliminary injunction (ECF Doc. No. 53),

Defendants' Response (ECF Doc. No. 69), Plaintiffs' Reply (ECF Doc. No. 74), following an

evidentiary hearing where we evaluated the credibility of witnesses and admitted several exhibits,

and upon finding neither Plaintiff presently established standing to obtain preliminary injunctive

relief to mandate the Defendants provide them with equivalent treatment as male inmates classified

as "trusty" in the Berks County Jail System, and for reasons in the accompanying Memorandum,

it is ORDERED Plaintiffs Samantha Huntington's and Amara Sanders' Motion for a preliminary

injunction (ECF Doc. No. 53) is DENIED.
